DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "according to claim wherein" in line 1.  It is unclear if claim 2 depends from claim 1 or if claim 2 is an independent claim.
Claim 3 recites the limitation "the top portion of the rear panel" and "the bottom portion of the rear panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Sawyer, Jr. (US 5617974).
Regarding claim 1, Sawyer, Jr. discloses a material dispensing system comprising: a container having an inside and a front panel (container 10, col. 2, ll. 48-50,fig. 7), the front panel having a top portion and a bottom portion (fig. 7); the front panel having a handle proximal the top portion of the front panel (handle 35, fig. 6); a bottom panel connected to the bottom portion of the front panel (base strip 9, col. 2, ll. 48-50, fig. 1); the bottom panel having an aperture therein (holes 13 and 15, fig. 1); and, a pull tab selectively connected to the bottom panel such that while connected to the bottom panel the pull tab covers the aperture in the bottom panel (sliding strip 16).
Regarding claim 4, Sawyer, Jr. discloses wherein the front panel and the bottom panel are formed from a same material (col. 3, ll.  22-25).
Regarding claim 6, Sawyer, Jr. discloses wherein the front panel and the bottom panel are different parts of a same panel (col. 3, ll.  22-25, container is accordion creased, that is gusseted on the sides).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer, Jr. in view of Hutt (US 2565026).
Regarding claim 5, Sawyer, Jr. teaches the invention substantially as claimed and Sawyer further teaches wherein the front panel and the bottom panel are formed from different materials (col. 3, ll. 20-21) but fails to teach the material forming the front panel being stiffer than the material forming the bottom panel. However, Hutt teaches a stiffer front panel (col. 4, ll.11-18, fig. 16, the extra folds along the front and rear panels would provide a stiffer panel than bottom panel). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sawyer, Jr.’s container with folded material as taught by Hutt to provide a moisture-vapor proof container.
Regarding claim 8, Sawyer, Jr. teaches the invention substantially as claimed but fails to teach wherein the multiple panels are formed as a plurality of folds in a single panel. However, Hutt teaches multiple panels formed as a plurality of folds in a single panel (fig. 16) to relieve tearing or splitting stress (col. 4, ll. 43-47). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sawyer, Jr.’s container with a folded container as taught by Hutt to prevent tearing or splitting stress. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer, Jr.
Regarding claim 7, Sawyer, Jr. teaches the invention substantially as claimed and Sawyer further teaches wherein the bottom panel includes multiple panels connected to form an angled base which bows out from the inside of the container (col. 3, ll.  22-25, container is accordion creased, that is gusseted on the sides) but fails to teach the aperture is at a nadir of the bottom panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the apertures at a nadir of the bottom panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, locating the apertures at a nadir of the container would allow the material to be dispensed in various ways.
Allowable Subject Matter
Claims 15-21 are allowed.
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647